 

Exhibit 10.11

 

OPTION AGREEMENT

SCHLUMBERGER [            ] STOCK INCENTIVE PLAN

INCENTIVE STOCK OPTION

 

SCHLUMBERGER LIMITED, a Netherlands Antilles corporation (the “Company”), hereby
grants to you an incentive stock option (the “ISO”) to purchase Common Stock of
the Company, par value $0.01 per share, as more fully described below. The date
of grant of this ISO (the “Grant Date”), the ISO exercise price and the number
of shares subject to this ISO (collectively, the “Option Shares”) are set forth
in an award notice that has been previously delivered to you. Your ISO is
subject to all the terms and conditions of the Schlumberger [            ] Stock
Incentive Plan as in effect on the date hereof (the “Plan”) and this Agreement.
Your ISO is intended to constitute an “incentive stock option” under Section 422
of the U.S. Internal Revenue Code of 1986 (the “Code”) and the Treasury
Regulations promulgated thereunder.

 

Except as set forth below, this ISO expires on the tenth anniversary of the
Grant Date.

 

The Option Shares will become purchasable in installments, which are cumulative.
The date on which each installment will become exercisable and the number of
shares comprising each installment are as follows:

 

DATE    OPTION SHARES  

1st Anniversary of the Grant Date

   20 % 

2nd Anniversary of the Grant Date

   20 % 

3rd Anniversary of the Grant Date

   20 % 

4th Anniversary of the Grant Date

   20 % 

5th Anniversary of the Grant Date

   20 % 

 

In keeping with the Company’s general policy, the terms of this Agreement,
including the vesting schedules, are put in place in certain countries to
accommodate local regulations. The vesting schedule above, and therefore your
ability to exercise your ISO at certain times and certain other terms of the
ISO, may change if you move from one country to another. Currently, the Company
has in place a sub-plan for France which governs stock options issued to
Optionees residing in France or who are on a French payroll.

 

This ISO may be exercised only by delivering to the Company a written notice
specifying the number of shares you wish to purchase. The Compensation
Committee, authorized by the Company to administer the Plan (the “Committee”),
hereby notifies you that the ISO price may be paid, subject to such rules and
procedures as the Committee may prescribe from time to time, (1) in cash or
certified check, (2) by the delivery of shares of Common Stock of the Company
with a fair market value at the time of exercise equal to the total ISO price or
(3) by a combination of the methods described in (1) and (2).

 

To assist you in the acquisition of shares pursuant to the exercise of this ISO,
the Committee in its sole discretion has authorized the extension of an option
financing program coordinated with a third party as posted on the stock options
website. The terms and procedures of this program or any such program that the
Committee may authorize in the future will be communicated to you.

 

This ISO will expire earlier than the date set forth above if you terminate
employment with the Company or a subsidiary (within the meaning of Code
Section 424(f)) of the Company. If you terminate employment with consent of the
Company or a subsidiary, as applicable, any exercise of this ISO must be made
within three (3) months of termination of employment (or expiration date, if
earlier) and then only to the extent the ISO was exercisable upon termination,
unless you “retire” or become “disabled” within the meaning of Section 5 of the
Plan, or terminate employment due to death. Section 5 of the Plan provides
specific rules for exercise of this ISO on termination of employment due to
retirement, disability or death and its terms are hereby incorporated in this
Agreement. If termination of your employment is because of breach of your
employment contract or your misconduct, this ISO will immediately expire and
terminate. Termination of your employment without consent of the Company or a
subsidiary, as applicable, will cause your ISO to expire immediately.



--------------------------------------------------------------------------------

 

This ISO may be forfeited, and any exercise you have made of this ISO may be
rescinded, as further described below, if you engage in certain “detrimental
activity” as defined in the Plan. Specifically, if you engage in detrimental
activity within one year following termination of employment for any reason
other than retirement or disability, this ISO will immediately expire and
terminate and the Committee may rescind any exercise that you made under this
option within six months preceding or three months following your termination.
If you engage in detrimental activity within five years following termination of
employment by reason of retirement or disability, this ISO will immediately
expire and terminate and the Committee may rescind any exercise that you made
under this option within the period between six months preceding and one year
following your termination by retirement or disability. In the event that any
option exercise is rescinded by the Committee as described above, you will be
obligated to pay the Company an amount equal to the spread on the shares with
respect to which the rescinded exercise applied. (The “spread” for this purpose
is the difference between the aggregate exercise price and aggregate fair market
value of the shares as to which you exercised your option, with fair market
value determined as of the exercise date.)

 

As contemplated by the Plan, you may not exercise your ISO or any portion
thereof, and no obligation exists to issue or release shares of stock or accept
an exercise of this ISO, if the issuance or release of shares or the acceptance
of the ISO exercise by the Company or a subsidiary constitutes a violation of
any governmental law or regulation.

 

This ISO is not transferable or assignable except by will or laws of descent and
distribution and then only to the extent exercisable at death. Any exercise of
this ISO after your death must be made by the person or persons entitled to make
such exercise under your will or by the laws of descent and distribution before
expiration of the ISO.

 

The grant of this ISO is subject to the terms of the Plan, which is
discretionary in nature, and the terms of this Agreement. The grant of this ISO
is a one-time benefit, and does not create any contractual or other right to
receive future grants of options, or benefits in lieu of options. All
determinations with respect to any such future grants, including, but not
limited to, the times when options shall be granted, the number of shares
subject to each option, the option price, and the time or times when each option
shall be exercisable, will be at the sole discretion of the Committee. Your
participation in the Plan is voluntary. The value of this ISO is an
extraordinary item of compensation that is outside the scope of your oral,
written or implied employment contract, if any. This ISO is not part of normal
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments. The vesting of this ISO ceases upon
termination of employment for any reason except as may otherwise be explicitly
provided in the Plan document. In particular, if you terminate employment due to
death or disability, your ISO will become fully vested and exercisable. The
future value of the underlying shares is unknown and cannot be predicted with
certainty.

 

You (i) authorize the Committee, the Company and the employer entity, and any
agent of the Committee administering the Plan or providing Plan recordkeeping
services, to disclose to the Committee, the Company or any of its affiliates
such information and data as the Committee or the Company shall request in order
to facilitate the grant of options and the administration of the Plan;
(ii) waive any data privacy rights you may have with respect to such
information; and (iii) authorize the Company and any such agent to store and
transmit such information in electronic form.

 

If you do not wish to accept this Option Agreement, please return this Option
Agreement to the Stock Option Department or notify the Stock Option Department.

 

The Plan and prospectus are both available on-line at
www.[            ].slb.com. A paper copy of the Plan and/or prospectus may be
obtained by contacting the Stock Option Department, Schlumberger Limited, 5599
San Felipe, 17th Floor, Houston, Texas 77056.

 

SCHLUMBERGER LIMITED

By

 

/s/    Andrew Gould

   

Andrew Gould